SECURITIES AND EXCHANGE COMMISSION AMENDMENT NO. 1 TO FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Clinical Trials of the Americas, Inc. (Exact Name of Small Business Issuer in its Charter) NEVADA (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) 210 Walford Way Cary, North Carolina27519 (919) 414-1458 Address and Telephone Number of Registrant’s Principal Executive Offices and Principal Placeof Business) John Cline 210 Walford WayCary, North Carolina27519 (919) 414-1458 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: GREGG E. JACLIN, ESQ. ANSLOW
